BURGESS, J.
Defendant was indicted in the criminal court of the city of St. Louis for murder in the second degree in shooting to death with a pistol one *630Frank Grabowitz. He was thereafter pnt upon his trial, convicted of murder in the second degree, and his punishment fixed at imprisonment in the penitentiary for ten years. After unsuccessful motions for new trial and in arrest, defendant appeals.
The facts briefly stated are, that at the time of the homicide defendant was engaged as a bartender, and the deceased as porter at the same saloon in the city of St. Louis. On the 12th day of September, 1901, one Bush Kelly went to the saloon where the defendant was employed, to purchase a can of beer. After the defendant had drawn the beer he turned to Kelly and said to him, “You black d-n s-n of a b-h, you are trying to do the same thing Moody did.” Kelly replied to this remark by saying, “You are another.” It does not distinctly appear, though it seems that Moody had stolen- or attempted to steal some whiskey on a different occasion, while the bartender was engaged in drawing beer, and that the bartender charged Kelly with a similar offense. The defendant and Kelly engaged in a wordy warfare, and each applied to the other vituperative epithets. During the course of this altercation, Kelly reached in his hip pocket to get a rag with which he desired to conceal his can of beer. Thereupon the defendant turned to his money drawer and procured a pistol. Kelly, seeing this move on the -part of the defendant, turned from the bar and went rapidly in the direction of the door. Deceased was standing between the door and Kelly, and Kelly shoved him aside as he passed from the saloon. Before Kelly had made his exit from the building the defendant discharged his pistol, and after Kelly had reached the sidewalk a second report of a pistol was heard. As a result of either the first or the second shot the deceased was mortally wounded. A post mortem examination revealed that a bullet had entered his breast just below the breastbone, which produced a hemorrhage and shock from which he died. The evidence .on behalf of the State *631further showed that the defendant, after being arrested, stated that he was examining his pistol, and involuntarily dropped it, causing an accidental discharge, which resulted in the death of the deceased.
The defendant offered some evidence tending to show that Kelly started towards him at the time that he placed his hand in his pocket, but no evidence was offered showing, or tending to show, the position of Kelly’s hand at the time the defendant fired the first shot, and the undisputed evidence. is that Kelly was fleeing from the defendant at the time the first shot was fired. No person, save the defendant, could have known which shot caused G-rabowitz’s death, and the defendant did not testify. ’
No brief has been filed on .behalf of the defendant in this case, nor have we after a careful examination of the record been able to find wherein reversible error was committed. The indictment is in accordance with approved precedents, and the instructions in conformity to repeated rulings of this court, and covered every phase of the' case.
•There was no justification or excuse for the killing, nothing like self-defense in the case. The defendant had a fair trial, and the judgment should be affirmed. It is so ordered.
All of this Division concur.